Little, J.
1. Whether the presumption that the railway company was negligent in the operation of its train of cars which caused the destruction of the plaintiff’s property was rebutted depended on the weight and character of the evidence submitted by the defendant. As this evidence was, to some extent at least, conflicting, and the trial judge refused to grant a new trial, this court can not say that there was an improper exercise of his judicial discretion.
2. Under the authority of City Council of Augusta v. Lombard, 99 Ga. 282, the amendment to the petition was properly allowed.

Judgment affirmed.


All the Justices concurring.